Citation Nr: 0819606	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  08-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
lumbar spine at L3 through L5 with residuals, to include as 
being the result of exposure to ionizing radiation.  

2.  Entitlement to service connection for a left knee 
condition, to include as being the result of exposure to 
ionizing radiation.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for peripheral neuropathy of the 
bilateral lower extremities due to treatment received at the 
Sheridan VA Medical Center (VAMC) in June 2006.  

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a bilateral knee condition 
due to treatment received at the Sheridan VA Medical Center 
(VAMC) in June 2006.  

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a back condition due to 
treatment received at the Sheridan VA Medical Center (VAMC) 
in June 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of service connection 
for a left knee condition and spondylosis, lumbar spine, L3-5 
with severe facet arthropathy and scoliosis and mild 
spondylolisthesis at L5-S1.  In the same rating decision, the 
RO also denied compensation under the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral 
lower extremities, bilateral knee condition, and a back 
condition due to treatment received at the Sheridan VAMC in 
June 2006.

A motion to advance this case on the Board's docket was 
received and granted in May 2008, for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

In May 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Spondylosis of the lumbar spine at L3 through L5 with 
residuals was not incurred in or aggravated by active 
service, nor is such disability presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  

3.  A left knee condition was not incurred in or aggravated 
by active service, nor is such disability presumed to have 
been incurred as a result of exposure to ionizing radiation 
during service.  

4.  The veteran's bilateral neuropathy of the lower 
extremities was not caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, or by an event not 
reasonably foreseeable.  

5.  The veteran's bilateral knee condition was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA, or by 
an event not reasonably foreseeable.  

6.  The veteran's back condition was not caused or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.  





CONCLUSIONS OF LAW

1.  Spondylosis of the lumbar spine at L3 through L5 with 
residuals was not incurred in or aggravated by service, nor 
is such a disability presumed to have been incurred as a 
result of exposure to ionizing radiation during service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2007).

2.  A left knee condition was not incurred in or aggravated 
by service, nor is such disability presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2007).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for peripheral neuropathy of the bilateral lower extremities 
due to treatment received at the Sheridan VAMC in June 2006 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.358 (2007).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a bilateral knee condition due to treatment received at 
the Sheridan VAMC in June 2006 have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2007).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a back condition due to treatment received at the 
Sheridan VAMC in June 2006 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.358 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Service Connection Claims

During the May 2008 hearing, the veteran testified that his 
back and left knee conditions are a result of his military 
service.  He explained that exposure to ionizing radiation 
during service caused his bones of the back and left knee to 
soften, which were further damaged during a parachuting 
accident.  The veteran stated that he was placed on light 
duty and received whirlpool and heat lamp treatments after 
the accident.  Since service, the veteran asserts that his 
back and left knee disabilities are attributable to his 
active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain "chronic diseases" may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board notes that in cases where the veteran's service 
medical records are through no fault of his own, unavailable, 
a heightened duty exists to assist the veteran in the 
development of the case and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  In this case, VA has made 
unsuccessful attempts to obtain the veteran's missing 
records.  The veteran has been advised of the RO's 
unsuccessful efforts and was requested to send any pertinent 
records he had.  Thus, the Board concludes that VA's 
heightened duty to assist the veteran is satisfied.  The 
Board is also mindful of the heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.

Upon review of the veteran's claims file, the only available 
existing service records are the veteran's Enlisted Record 
and Report of Separation, Separation Qualification Record, 
and Report of Physical Examination of Enlisted Personnel 
Prior to Discharge.  The records show that the veteran 
participated in basic infantry and was a rifleman and baker 
during his military career.  Upon separation, his military 
occupational specialty (MOS) was listed as a baker, and his 
October 1946 discharge examination noted no musculoskeletal 
defects.  

Post service treatment records reflect complaints and 
treatment for back and left knee conditions.  X-rays taken of 
the left knee in September 1994 revealed no evidence of 
fracture, dislocation, or effusion, but rather evidence of 
large calcification in the suprapatellar bursa and lateral 
meniscus.  The posterior aspect of the fibula demonstrated a 
spur contiguous with the cortex which was noted as 
representing "sequelae of old trauma."  The veteran was 
diagnosed with calcification in the suprapatellar bursa, 
suggestive of a loose body and subtle calcification of the 
medial meniscus consistent with calcium pyrophosphate 
deposition disease.  Similarly, an August 2004 VA Magnetic 
Resonance Image (MRI) study reported loose body, findings 
compatible with tear of the posterior horn of the medial 
meniscus, associated intraarticular effusion and concomitant 
Baker's cyst, and mild chondromalacia patella with no 
evidence of osteochondral defect or contusion identified.  
The VA outpatient treatment record also reported evidence of 
severe degenerative arthritis in the back.  In November 2005, 
VA outpatient treatment records reveal that the veteran 
underwent a limited synovectomy to remove loose body of the 
left knee.  Thereafter, private treatment records dated July 
2006 note continuing complaints of the veteran's left knee.  
Turning to the veteran's back condition, March 2004 VA 
outpatient treatment records reflect low back pain 
complaints.  X-rays taken revealed extensive spondylosis in 
the lumbar spine, worsened in the lower lumbar spine at L3-4 
and L4-5.  There was also associated severe facet arthropathy 
and mild to moderate scoliosis at these levels.  The 
radiologist also reported mild spondylolisthesis at L5/S1 and 
mild subluxation at L3-4.  Thereafter, private medical 
records dated October 2006 states that the veteran has 
complained of low back pain with some radicular pattern to 
the low back as well.  It was noted that the veteran was on 
four hydrocodone tablets and thirty milligrams of morphine 
sulfate (MS) sustained-release twice daily.  X-rays revealed 
scoliosis.  Finally, a January 2007 private medical statement 
states that the veteran received recent chiropractic 
treatments for his back problems, which were noted as being 
located in the L5 and sacrum area.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for spondylosis of the lumbar spine at L3 through 
L5 with residuals and a left knee condition.  While the Board 
notes the veteran's assertions of injuring his knee and back 
during a parachuting accident in service, there is no 
indication of any back or knee problems during service or 
immediately thereafter.  The evidence of record shows that 
the first time the veteran was treated for his left knee and 
back disabilities were in September 1994 and March 2004, 
respectively, many years after service.  The veteran was 
requested to submit evidence that addressed or discussed his 
back and left knee conditions shortly after being discharged 
from service and no evidence as such was submitted.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Thus, absent any competent 
medical evidence showing a diagnosis of a left knee condition 
or back disability in service or, at the very least, medical 
evidence documenting a continuity of complaints of back and 
left knee problems since service discharge, the Board does 
not find the veteran's history of experiencing back and left 
knee problems due to a parachuting accident during service to 
be credible.  

In the alternative, assuming without deciding that the 
veteran had a left knee condition and back injury during 
service, he has not brought forth competent evidence that his 
current disabilities are related to service.  There is no 
competent opinion in the claims file that attributes his 
current spondylosis of the lumbar spine at L3 through L5 with 
residuals and a left knee condition to service.

The Board notes that the veteran has also claimed that he 
incurred his left knee and back disabilities due to exposure 
to ionizing radiation while working near the bomb blast of 
Hiroshima.  However, spondylosis of the lumbar spine at L3 
through L5 with residuals and loose body of the left knee are 
not radiological diseases which would warrant consideration 
under 38 C.F.R. § 3.309(d) and both disabilities are not 
radiological diseases for which additional procedural 
development is required under 38 C.F.R. § 3.311.  Moreover, 
there is no documentation that the veteran actually was 
exposed to depleted source of ionizing radiation and no 
examiner has attributed his current left knee and back 
disabilities to exposure to ionizing radiation.  

The Board has considered the veteran's report that he has 
experienced left knee and back problems since service as well 
as the additional statement from the veteran's brother, who 
attests to receiving a letter from their mother concerning 
the veteran's reported parachuting accident and his reported 
left knee and back injury.  However, to the extent that such 
statements represent evidence of continuity of symptomatlogy, 
without more, they are not competent evidence of a diagnosis, 
nor do they establish a nexus between any acquired pathology 
and the veteran's military service.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999).  Additionally, in particular, 
without evidence of a back disability in service, 
degenerative joint disease (arthritis) within the first 
postservice year, and with no evidence of a nexus between a 
back disability and service, service connection for such 
disability is not warranted.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for spondylosis of the lumbar spine at 
L3 through L5 with residuals and a left knee condition, and 
there is not doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

B.  1151 Claims

The veteran contends that his peripheral neuropathy of the 
bilateral lower extremities, bilateral knee condition, and 
back condition are a result of the treatment the veteran 
received at the Sheridan VAMC in June 2006 for 
gastrointestinal (GI) bleeding.  The veteran explained during 
the May 2008 hearing that during his stay at the VAMC, he 
fell off the hospital bed, which resulted in a loss of blood.  
He stated that he hurt his back, knees, and incurred weakness 
in his lower extremities after the fall and blood loss.  The 
veteran asserts that his hospital stay in June 2006 at the 
Sheridan VAMC caused his current problems.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for 
a period before October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2007) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, the current version of 38 U.S.C.A. 
§ 1151 requires that, for claims filed on or after October 1, 
1997, the claimed additional disability must have been 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In this case, the veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in January 2007.  Therefore, under 
the statute, the opinion of the General Counsel cited above, 
and the new regulation, the veteran's claim must be 
adjudicated under the current version of section 1151.  That 
is, the standard is to preclude compensation if the evidence 
does not establish negligence or other fault on the part of 
VA, or of an event not reasonably foreseeable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

At the outset, review of the record reveals that the veteran 
has endured peripheral neuropathy of the bilateral lower 
extremities since December 1998.  The December 1998 VA 
outpatient treatment record states that the veteran complains 
of "burning feet."  It was noted that his complaints have 
been ongoing for approximately eight months and continue to 
worsen.  Examination of the veteran revealed possible 
neuropathy.  Thereafter, a March 2000 private treatment 
record notes the veteran's complaints of his feet burning.  
The private medical physician diagnosed the veteran with 
sensoral peripheral neuropathy that has likely been affected 
by the "use of the DDT in the past, as well as being exposed 
to the nuclear fall out from the bomb at Hiroshima, but also 
related to his chronic excessive use of alcohol."  In 
December 2004, the veteran returned to the VA outpatient 
facility and the physician assistant stated that the veteran 
had a "37-year-old history of peripheral neuropathy."  The 
veteran was assessed with idiopathic peripheral neuropathy 
without a cause.  

In regards to the veteran's bilateral knee condition and back 
condition, treatment records reflect complaints and treatment 
for a bilateral knee condition beginning in 1994 and 2001.  A 
September 1994 VA x-ray report notes calcification in the 
suprapatellar bursa, suggestive of a loose body and subtle 
calcification of the medial meniscus consistent with calcium 
pyrophosphate deposition disease of the left knee.  A limited 
synovectomy of the left knee was performed in November 2005.  
Similarly, an October 2001 VA outpatient treatment record 
documents the veteran's right knee complaints.  A follow-up 
treatment record dated June 2005 reports the veteran's 
history of locking and loose body of the right knee.  It was 
noted that the veteran described an old parachuting injury 
with subsequent development of a loose body.  November 2005 
MRI testing suggested loose body with possible torn meniscus 
and degenerative change.  

Also, as previously mentioned above, starting in March 2004, 
VA outpatient treatment records contained low back pain 
complaints.  X-rays taken revealed extensive spondylosis in 
the lumbar spine, worsened in the lower lumbar spine at L3-4 
and L4-5.  There was also associated severe facet 
arthropathy, mild to moderate scoliosis at these levels, and 
mild spondylolisthesis at L5/S1 and mild subluxation at L3-4.  

Thereafter, a review of the record reveals that the veteran 
was hospitalized at the Sheridan VAMC from June 21 to June 
22, 2006, for an upper GI bleed.  A nursing note dated June 
21, 2006, states that the veteran sat up on the side of the 
bed and fell backward according to the his wife.  She 
reported that he fell backwards across the mattress and hit 
the back of his head on the beside table.  Upon the arrival 
of the nursing staff, the veteran was lying across the bed, 
"alert, oriented, and den[ying] pain in head."  The veteran 
did vomit a very small amount of maroon colored emesis and it 
was noted that he was reminded not to sit up again without 
staff assistance.  Later on that afternoon, a nursing note 
reveals that the veteran became diaphoretic and fainted.  He 
was transferred via ambulance to Memorial Hospital of 
Sheridan County (MHSC) intensive care unit (ICU) for a blood 
transfusion.  A June 2006 preliminary document from MHSC 
reports the veteran's history of a peripheral neuropathy 
problem, which the veteran attributes it to "insecticide use 
over the past years, which he has used very heavily."  It 
was also noted that the veteran complained of degenerative 
arthritis, diverticular disease of the colon, and stated to 
have been "healthy and in good condition."  

After carefully reviewing the evidence of record, the Board 
concludes that the requirements are not met for compensation 
under 38 U.S.C.A. § 1151.  The evidence has not established 
that the veteran has incurred any additional disability, 
especially peripheral neuropathy of the bilateral lower 
extremities, bilateral knee condition, or a back condition, 
due to his treatment at the Sheridan VAMC.  In making this 
determination, the Board finds most probative the veteran's 
own admittance of having a 37-year-old history of peripheral 
neuropathy and his back and bilateral knee conditions being 
attributable to a claimed in-service parachuting accident 
rather than the June 2006 VAMC treatment.  Further, no 
medical records show that the veteran has an additional 
disability that is due to his VA treatment for upper GI 
bleeding.  Nor do any medical records show that his 
disabilities were aggravated by any VA hospitalization or 
treatment.  Based on the foregoing, the Board concludes that 
the veteran does not have additional disabilities that were 
caused or aggravated by the VA hospital treatment.  Further, 
even if, without conceding, the veteran has additional 
disabilities, there is no competent evidence of record 
indicating that they are proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or any 
other similar instance of fault.  In the absence of any 
competent evidence demonstrating the presence of additional 
disability due to VA negligence, compensation under 38 
U.S.C.A. § 1151 must be denied.  

The Board has given careful consideration to the veteran's 
contentions in support of his claims.  Throughout the 
pendency of this appeal, the veteran has submitted several 
statements from his wife, son, and other family members, who 
attest that his VAMC treatment caused his current conditions.  
However, regardless of the veteran's obviously sincere belief 
in the merits of his claims, the only evidence which suggests 
that his current peripheral neuropathy of the bilateral lower 
extremities, bilateral knee condition, and back condition are 
due to VA's surgical procedure are his own personal 
statements.  Thus, the Board finds there is no competent 
medical evidence of record which establishes a causal 
relationship between the veteran's peripheral neuropathy of 
the bilateral lower extremities, bilateral knee condition, 
and back condition and the June 2006 VAMC treatment.

The Board is certainly aware of the veteran's contentions 
that VA did not provide adequate treatment and care for his 
current conditions; however, as a layperson, the veteran 
lacks the requisite medical expertise to offer a medical 
opinion without competent substantiation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly for the reasons stated above, the Board finds 
that the evidence preponderates against the claims for 
compensation under 38 U.S.C.A. § 1151 for peripheral 
neuropathy of the bilateral lower extremities, bilateral knee 
condition, and a back condition due to treatment received at 
the Sheridan VAMC in June 2006, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2006 and May 2007 letters sent to 
the veteran.  In the September 2006 letter, VA informed the 
veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.  In the May 2007 letter, VA informed the 
veteran of the types of evidence needed in a claim for 
compensation under 38 U.S.C.A. § 1151.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the September 2006 VCAA 
letter to the veteran included the type of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained private medical records 
from April 1999 to January 2007 and VA outpatient treatment 
records dated December 1998 to April 2005.  Attempts to 
obtain the veteran's service medical records from the 
National Personnel Records Center (NPRC) have been made.  The 
NPRC responded in July 2000 that it could not reconstruct the 
information because of a fire that destroyed a large number 
of service records.  However, VA was able to obtain the 
veteran's Enlisted Record and Report of Separation and 
Separation Qualification Record.  The Board nevertheless 
recognizes that it has a heightened duty to explain its 
findings and conclusions because of the missing records and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

Although an examination or an opinion was not obtained in 
connection with the veteran's service connection claims or 
for compensation under the provisions of 38 U.S.C.A. § 1151, 
the Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on this claims.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. §5103A(d).  Here, the claims do 
not meet the criteria under 38 U.S.C.A. § 5103A.  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between his claimed disabilities and 
service.  Additionally, the veteran has not brought forth 
competent evidence that he incurred an additional disability 
associated with treatment at a VA facility, and there is no 
competent and credible evidence attributing the veteran's 
claimed current conditions to his treatment received at the 
VA facility.  Therefore, the RO was under no obligation to 
order an examination related to the claims.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for spondylosis of the 
lumbar spine at L3 through L5 with residuals, to include as 
being the result of exposure to ionizing radiation is denied.  

Entitlement to service connection for a left knee condition, 
to include as being the result of exposure to ionizing 
radiation is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for peripheral neuropathy of the 
bilateral lower extremities due to treatment received at the 
Sheridan VAMC in June 2006 is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a bilateral knee condition 
due to treatment received at the Sheridan VAMC in June 2006 
is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a back condition due to 
treatment received at the Sheridan VAMC in June 2006 is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


